 



Exhibit 10.1
LAYNE CHRISTENSEN COMPANY
2006 EQUITY INCENTIVE PLAN
SECTION 1
INTRODUCTION

1.1   Establishment. Layne Christensen Company, a corporation organized and
existing under the laws of the state of Delaware (the “Company”), hereby
establishes the Layne Christensen Company 2006 Equity Incentive Plan (the
“Plan”) for certain employees and non-employee directors of the Company.

1.2   Purpose. The purpose of this Plan is to encourage employees of the Company
and its affiliates and subsidiaries to acquire a proprietary and vested interest
in the growth and performance of the Company. The Plan is also designed to
assist the Company in attracting and retaining employees and non-employee
directors by providing them with the opportunity to participate in the success
and profitability of the Company.

1.3   Duration. The Plan shall commence on the Effective Date and shall remain
in effect, subject to the right of the Board to amend or terminate the Plan at
any time pursuant to Section 14 hereof, until all Shares subject to it shall
have been issued, purchased or acquired according to the Plan’s provisions.
Unless the Plan shall be reapproved by the stockholders of the Company and the
Board renews the continuation of the Plan, no Awards shall be issued pursuant to
the Plan after the tenth (10th) anniversary of the Plan’s Effective Date.

SECTION 2
DEFINITIONS

2.1   The following terms shall have the meanings set forth below.

  (a)   "1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.     (b)   "1934 Act”
means the Securities Exchange Act of 1934, as amended. Reference to a specific
section of the 1934 Act or regulation thereunder shall include such section or
regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.     (c)   “Affiliate”
of the Company means any person, corporation, partnership, association or other
business or professional entity that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by, or is under common Control with
the Company.     (d)   “Award” means a grant made under this Plan in any form
which may include but is not limited to Stock Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Stock Appreciation Rights and
Performance Units.     (e)   “Award Agreement” means a written agreement or
instrument between the Company and a Holder evidencing an Award.     (f)  
"Beneficiary” means the person, persons, trust or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan upon
the death of the Holder, or, if there is no designated Beneficiary or surviving
designated Beneficiary, then the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive such benefits.     (g)  
“Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



  (h)   “Cause” means, unless otherwise defined in an Award Agreement,

  (i)   Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to a felony or other crime that involves fraud or dishonesty,    
(ii)   any willful action or omission by a Participant which would constitute
grounds for immediate dismissal under the employment policies of the Company by
which Participant is employed, including but not limited to intoxication with
alcohol or illegal drugs while on the premises of the Company, or violation of
sexual harassment laws or the internal sexual harassment policy of the Company
by which Participant is employed,     (iii)   Participant’s habitual neglect of
duties, including but not limited to repeated absences from work without
reasonable excuse, or     (iv)   Participant’s willful and intentional material
misconduct in the performance of his duties that results in financial detriment
to the Company;

      provided, however, that for purposes of clauses (ii), (iii) and (iv),
Cause shall not include any one or more of the following: bad judgment,
negligence or any act or omission believed by the Participant in good faith to
have been in or not opposed to the interest of the Company (without intent of
the Participant to gain, directly or indirectly, a profit to which the
Participant was not legally entitled). A Participant who agrees to resign from
his affiliation with the Company in lieu of being terminated for Cause may be
deemed to have been terminated for Cause for purposes of this Plan.

  (i)   “Change in Control” means the first to occur of the following events:

  (i)   Any Person is or becomes the Beneficial Owner (within the meaning set
forth in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (x) of paragraph (iii) of
this Section 2.1(i); or

  (ii)   The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or

  (iii)   There is consummated a merger or consolidation of the Company with any
other corporation, OTHER THAN (x) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company at
least 50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no

2



--------------------------------------------------------------------------------



 



      Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

  (iv)   The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company’s common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the Company’s assets
immediately following such transaction or series of transactions.

  (j)   “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.     (k)
  “Committee” means (i) the Board, or (ii) one or more committees of the Board
to whom the Board has delegated all or part of its authority under this Plan.  
  (l)   “Company” means Layne Christensen Company, a Delaware corporation, and
any successor thereto.     (m)   “Continuing Director” means any person who was
a member of the Board as of the Effective Date, and any person who subsequently
becomes a member of such Board if such person’s appointment, election or
nomination for election to such Board is recommended or approved by a majority
of the then Continuing Directors, unless the Continuing Directors designate such
person as not a Continuing Director.     (n)   “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.     (o)   “Covered Employee” means an
Employee that meets the definition of “covered employee” under Section 162(m)(3)
of the Code, or any successor provision thereto.     (p)   “Date of Grant” or
“Grant Date” means, with respect to any Award, the date as of which such Award
is granted under the Plan.     (q)   “Disabled” or “Disability” means an
individual (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
3 months under a Company-sponsored accident and health plan. Notwithstanding the
above, with respect to an Incentive Stock Option and the period after time
following a separation from service a Holder has to exercise such Incentive
Stock Option, “disabled” shall have the same meaning as defined in Code section
22(e)(3).

3



--------------------------------------------------------------------------------



 



  (r)   “Effective Date” means June 8, 2006, such date being the date this Plan
was approved by the Company’s stockholders .     (s)   “Eligible Employees”
means key employees (including, without limitations, officers and directors who
are also employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company is, or will be, important to the successful
conduct of its business.     (t)   “Executive Officer” means (i) the president
of the Company, any vice president of the Company in charge of a principal
business unit, division or function (such as sales, administration, or finance),
any other officer who performs a policy making function or any other person who
performs similar policy making functions for the Company and (ii) Executive
Officers (as defined in part (i) of this definition) of subsidiaries of the
Company who perform policy making functions for the Company.     (u)   “Fair
Market Value” means, as of any date, the value of the Stock determined in good
faith, from time to time, by the Committee in its sole discretion and the
Committee may adopt such formulas as in its opinion shall reflect the true fair
market value of such stock from time to time and may rely on such independent
advice with respect to such fair market value as the Committee shall deem
appropriate. In the event that the Shares of the Company are traded on a
national securities exchange, the Committee may determine that the Fair Market
Value of the Stock shall be based upon the last sale before or the first sale
after the Grant Date, the closing price on the trading day before or the trading
day of the grant, or any other reasonable basis using actual transactions in
such Stock as reported in The Wall Street Journal and consistently applied. The
determination of Fair Market Value also may be based upon an average selling
price during a specified period that is within 30 days before or 30 days after
the Grant Date, provided that the commitment to grant the stock right based on
such valuation method must be irrevocable before the beginning of the specified
period, and such valuation method must be used consistently for grants of stock
rights under the same and substantially similar programs.     (v)  
"Freestanding SAR” means any SAR that is granted independently of any Option.  
  (w)   “Holder” means a Participant, Beneficiary or Permitted Transferee who is
in possession of an Award Agreement representing an Award that (i) in the case
of a Participant has been granted to such individual, (ii) in the case of a
Beneficiary has transferred to such person under the laws of descent and
distribution or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and such Award
Agreement has not expired, been canceled or terminated.     (x)   “Incentive
Stock Option” means any Option designated as such and granted in accordance with
the requirements of Section 422 of the Code or any successor provisions thereto.
    (y)   “Nonqualified Stock Option” means any Option to purchase Shares that
is not an Incentive Stock Option.     (z)   “Option” means a right to purchase
Stock at a stated price for a specified period of time. Such definition includes
both Nonqualified Stock Options and Incentive Stock Options.     (aa)   “Option
Agreement” or “Option Award Agreement” means a written agreement or instrument
between the Company and a Holder evidencing an Option.     (bb)   “Option
Exercise Price” means the price at which Shares subject to an Option may be
purchased, determined in accordance with Section 6.2(b).     (cc)   "Option
Holder” shall have the meaning as set forth in Section 6.2. For the avoidance of
any doubt, in situations where the Option has been transferred to a Permitted
Transferee or passed to a

4



--------------------------------------------------------------------------------



 



      Beneficiary in accordance with the laws of descent and distribution, the
Option Holder will not be the same person as the Holder of the Option.     (dd)
  “Participant” means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.     (ee)   “Performance Period” means the period of time
as specified by the Committee over which Performance Units are to be earned.    
(ff)   “Performance Shares” means an Award made pursuant to Section 9 which
entitles a Holder to receive Shares, their cash equivalent, or a combination
thereof based on the achievement of performance targets during a Performance
Period.     (gg)   “Performance Units” means an Award made pursuant to Section 9
which entitles a Holder to receive cash, Stock or a combination thereof based on
the achievement of performance targets during a Performance Period.     (hh)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
1934 Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.     (ii)   “Plan” means the Layne Christensen
Company 2006 Equity Incentive Plan, as set forth in this instrument and as
hereafter amended from time to time.     (jj)   “Plan Year” means each 12-month
period beginning January 1 and ending the following December 31, except that for
the first year of the Plan it shall begin on the Effective Date and extend to
December 31 of that year.     (kk)   “Restricted Stock” means Stock granted
under Section 8 that is subject those restrictions set forth therein and the
Award Agreement.     (ll)   “Restricted Stock Unit” means an Award granted under
Section 8 evidencing the Holder’s right to receive a Share (or cash payment
equal to the Fair Market Value of a Share) at some future date.     (mm)  
"Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future
regulation amending, supplementing, or superseding such regulation.     (nn)  
"SAR” or “Stock Appreciation Right” means an Award, granted either alone or in
connection with an Option, that is designated as a SAR pursuant to Section 7.  
  (oo)   "SAR Holder” shall have the meaning as set forth in Section 7.2.    
(pp)   "Section 16 Person” means a Person who is subject to obligations under
Section 16 of the 1934 Act with respect to transactions involving equity
securities of the Company.     (qq)   “Service Provider” means an Eligible
Employee or a non-employee director of the Company.     (rr)   “Share” means a
share of Stock.     (ss)   “Stock” means authorized and issued or unissued
common stock of the Company, at such par value as may be established from time
to time.     (tt)   “Subsidiary” means (i) in the case of an Incentive Stock
Option a “subsidiary corporation,” whether now or hereafter existing, as defined
in section 424(f) of the Code, and (ii) in the case of any other type of Award,
in addition to a subsidiary corporation as defined in (i), a limited liability

5



--------------------------------------------------------------------------------



 



      company, partnership or other entity in which the Company controls fifty
percent (50%) or more of the voting power or equity interests.     (uu)  
"Tandem SAR” means a SAR which is granted in connection with, or related to, an
Option, and which requires forfeiture of the right to purchase an equal number
of Shares under the related Option upon the exercise of such SAR; or
alternatively, which requires the cancellation of an equal amount of SARs upon
the purchase of the Shares subject to the Option.     (vv)   “Vested Option”
means any Option, or portion thereof, which is fully exercisable by the Holder.
Vested Options remain exercisable only for that period of time as provided for
under this Plan and any applicable Option Award Agreement. Once a Vested Option
is no longer exercisable after otherwise having been exercisable, the Option
shall become null and void.

2.2   Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

SECTION 3
PLAN ADMINISTRATION

3.1   Composition of Committee. The Plan shall be administered by the Committee.
To the extent the Board considers it desirable for transactions relating to
Awards to be eligible to qualify for an exemption under Rule 16b-3, the
Committee shall consist of two or more directors of the Company, all of whom
qualify as “non-employee directors” within the meaning of Rule 16b-3. To the
extent the Board considers it desirable for compensation delivered pursuant to
Awards to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under Section 162(m) of the Code, the Committee
shall consist of two or more directors of the Company, all of whom shall qualify
as “outside directors” within the meaning of Code section 162(m).

3.2   Authority of Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:

  (a)   select the Service Providers to whom Awards may from time to time be
granted hereunder;     (b)   determine the type or types of Awards to be granted
to eligible Service Providers;     (c)   determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards;     (d)   determine the terms and
conditions of any Award;     (e)   determine whether, and to what extent, and
under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property;     (f)   determine whether,
and to what extent, and under what circumstance Awards may be canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended;     (g)   correct any
defect, supply an omission, reconcile any inconsistency and otherwise interpret
and administer the Plan and any instrument or Award Agreement relating to the
Plan or any Award hereunder;

6



--------------------------------------------------------------------------------



 



  (h)   modify and amend the Plan, establish, amend, suspend, or waive such
rules, regulations and procedures of the Plan, and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and     (i)  
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

3.3   Committee Delegation. The Committee may delegate to any member of the
Board or committee of Board members such of its powers as it deems appropriate,
including the power to sub-delegate, except that only a member of the Board (or
a committee thereof) may grant Awards from time to time to specified categories
of Service Providers in amounts and on terms to be specified by the Board;
provided that no such grants shall be made other than by the Board or the
Committee to individuals who are then Section 16 Persons or other than by the
Committee to individuals who are then or are deemed likely to become a “covered
employee” within the meaning of Code Section 162(m). A majority of the members
of the Committee may determine its actions and fix the time and place of its
meetings.

3.4   Determination Under the Plan. Unless otherwise expressly provided in the
Plan, all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any stockholder. No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
directors, be fully protected by the Company with respect to any such action,
determination or interpretation.

SECTION 4
STOCK SUBJECT TO THE PLAN

4.1   Number of Shares. Subject to adjustment as provided in Section 4.3 and
subject to the maximum amount of Shares that may be granted to an individual in
a calendar year as set forth in Section 5.5, no more than a total of 600,000
Shares are authorized for issuance under the Plan in accordance with the
provisions of the Plan and subject to such restrictions or other provisions as
the Committee may from time to time deem necessary. Any Shares issued hereunder
may consist, in whole or in part, of authorized and unissued shares or treasury
shares. The Shares may be divided among the various Plan components as the
Committee shall determine. Shares that are subject to an underlying Award and
Shares that are issued pursuant to the exercise of an Award shall be applied to
reduce the maximum number of Shares remaining available for use under the Plan.
The Company shall at all times during the term of the Plan and while any Awards
are outstanding retain as authorized and unissued Stock, or as treasury Stock,
at least the number of Shares from time to time required under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.

4.2   Unused and Forfeited Stock. Any Shares that are subject to an Award under
this Plan that are not used because the terms and conditions of the Award are
not met, including any Shares that are subject to an Award that expires or is
terminated for any reason, any Shares that are used for full or partial payment
of the purchase price of Shares with respect to which an Option is exercised and
any Shares retained by the Company pursuant to Section 15.2 shall automatically
become available for use under the Plan. Notwithstanding the foregoing, any
Shares used for full or partial payment of the purchase price of the Shares with
respect to which an Option is exercised and any Shares retained by the Company
pursuant to Section 15.2 that were originally Incentive Stock Option Shares must
still be considered as having been granted for purposes of determining whether
the Share limitation provided for in Section 4.1 has been reached for purposes
of Incentive Stock Option grants.

4.3   Adjustments in Authorized Shares. If, without the receipt of consideration
therefore by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a stock dividend or
any other distribution upon such Shares payable in Stock, or through a stock
split, subdivision, consolidation,

7



--------------------------------------------------------------------------------



 



    combination, reclassification or recapitalization involving the Stock, such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan then in relation to the Stock that is
affected by one or more of the above events, the numbers, rights and privileges
of (i) the Shares as to which Awards may be granted under the Plan, and (ii) the
Shares then included in each outstanding Award granted hereunder, shall be
increased, decreased or changed in like manner as if they had been issued and
outstanding, fully paid and non assessable at the time of such occurrence.

4.4   General Adjustment Rules.

  (a)   If any adjustment or substitution provided for in this Section 4 shall
result in the creation of a fractional Share under any Award, such fractional
Share shall be rounded to the nearest whole Share and fractional Shares shall
not be issued.     (b)   In the case of any such substitution or adjustment
affecting an Option or a SAR (including a Nonqualified Stock Option) such
substitution or adjustments shall be made in a manner that is in accordance with
the substitution and assumption rules set forth in Treasury Regulations 1.424-1
and the applicable guidance relating to Code section 409A.

SECTION 5
PARTICIPATION

5.1   Basis of Grant. Participants in the Plan shall be those Service Providers,
who, in the judgment of the Committee, are performing, or during the term of
their incentive arrangement will perform, important services in the management,
operation and development of the Company, and significantly contribute, or are
expected to significantly contribute, to the achievement of long-term corporate
economic objectives.

5.2   Types of Grants; Limits. Participants may be granted from time to time one
or more Awards; provided, however, that the grant of each such Award shall be
separately approved by the Committee or its designee, and receipt of one such
Award shall not result in the automatic receipt of any other Award. Written
notice shall be given to such Person, specifying the terms, conditions, right
and duties related to such Award. Under no circumstance shall Incentive Stock
Options be granted to (i) non-employee directors or (ii) any person not
permitted to receive Incentive Stock Options under the Code.

5.3   Award Agreements. Each Participant shall enter into an Award Agreement(s)
with the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Unless otherwise explicitly stated in the Award Agreement,
Awards shall be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date shall be the date of any related
agreement(s) with the Participant. Unless explicitly provided for in a
particular Award Agreement that the terms of the Plan are being superseded, in
the event of any inconsistency between the provisions of the Plan and any such
Award Agreement(s) entered into hereunder, the provisions of the Plan shall
govern.

5.4   Restrictive Covenants. The Committee may, in its sole and absolute
discretion, place certain restrictive covenants in an Award Agreement requiring
the Participant to agree to refrain from certain actions. Such Restrictive
Covenants, if contained in the Award Agreement, will be binding on the
Participant.

5.5   Maximum Annual Award. The maximum number of Shares with respect to which
an Award or Awards may be granted to any Participant in any one taxable year of
the Company (the “Maximum Annual Participant Award”) shall not exceed 200,000
Shares (increased, proportionately, in the event of any stock split or stock
dividend with respect to the Shares). If an Option is in tandem with a SAR, such
that the exercise of the Option or SAR with respect to a Share cancels the
tandem SAR or Option right, respectively, with respect to each Share, the tandem
Option and SAR rights with respect to each Share shall be counted as covering
but one Share for purposes of the Maximum Annual Participant Award.

8



--------------------------------------------------------------------------------



 



SECTION 6
STOCK OPTIONS

6.1   Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Stock Option or a Nonqualified Stock Option. The Committee may grant
both an Incentive Stock Option and a Nonqualified Stock Option to the same
Participant at the same time or at different times. Incentive Stock Options and
Nonqualified Stock Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.

6.2   Option Agreements. Each Option granted under the Plan shall be evidenced
by a written Option Award Agreement which shall be entered into by the Company
and the Participant to whom the Option is granted (the “Option Holder”), and
which shall contain the following terms and conditions, as well as such other
terms and conditions not inconsistent therewith, as the Committee may consider
appropriate in each case.

  (a)   Number of Shares. Each Option Award Agreement shall state that it covers
a specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Option Holder during any calendar year exceeds $100,000 or, if different, the
maximum limitation in effect at the time of grant under Section 422(d) of the
Code, or any successor provision, such Options in excess of such limit shall be
treated as Nonqualified Stock Options. The foregoing shall be applied by taking
Options into account in the order in which they were granted. For the purposes
of the foregoing, the Fair Market Value of any Share shall be determined as of
the time the Option with respect to such Share is granted. In the event the
foregoing results in a portion of an Option designated as an Incentive Stock
Option exceeding the $100,000 limitation, only such excess shall be treated as a
Nonqualified Stock Option.     (b)   Price. Each Option Award Agreement shall
state the Option Exercise Price at which each Share covered by an Option may be
purchased. Such Option Exercise Price shall be determined in each case by the
Committee, but in no event shall the Option Exercise Price for each Share
covered by an Option be less than the Fair Market Value of the Stock on the
Option’s Grant Date, as determined by the Committee; provided, however, that the
Option Exercise Price for each Share covered by an Incentive Stock Option
granted to an Eligible Employee who then owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
parent or Subsidiary corporation of the Company must be at least 110% of the
Fair Market Value of the Stock subject to the Incentive Stock Option on the
Option’s Grant Date.     (c)   Duration of Options. Each Option Award Agreement
shall state the period of time, determined by the Committee, within which the
Option may be exercised by the Option Holder (the “Option Period”). The Option
Period must expire, in all cases, not more than ten years from the Option’s
Grant Date; provided, however, that the Option Period of an Incentive Stock
Option granted to an Eligible Employee who then owns Stock possessing more than
10% of the total combined voting power of all classes of Stock of the Company
must expire not more than five years from the Option’s Grant Date. Each Option
Award Agreement shall also state the periods of time, if any, as determined by
the Committee, when incremental portions of each Option shall become
exercisable. If any Option or portion thereof is not exercised during its Option
Period, such unexercised portion shall be deemed to have been forfeited and have
no further force or effect.     (d)   Termination of Service, Death, Disability,
etc. Each Option Agreement shall state the period of time, if any, determined by
the Committee, within which the Vested Option may be exercised after an Option
Holder ceases to be a Service Provider on account of the Participant’s death,
Disability, voluntary resignation, removal from the Board or the Company having
terminated such Option Holder’s employment with or without Cause.

9



--------------------------------------------------------------------------------



 



  (e)   Transferability. Except as otherwise determined by the Committee,
Options shall not be transferable by the Option Holder except by will or
pursuant to the laws of descent and distribution. Each Vested Option shall be
exercisable during the Option Holder’s lifetime only by him or her, or in the
event of Disability or incapacity, by his or her guardian or legal
representative. Shares issuable pursuant to any Option shall be delivered only
to or for the account of the Option Holder, or in the event of Disability or
incapacity, to his or her guardian or legal representative.     (f)   Exercise,
Payments, etc.

  (i)   Unless otherwise provided in the Option Award Agreement, each Vested
Option may be exercised by delivery to the Corporate Secretary of the Company a
written notice specifying the number of Shares with respect to which such Option
is exercised and payment of the Option Exercise Price. Such notice shall be in a
form satisfactory to the Committee or its designee and shall specify the
particular Vested Option that is being exercised and the number of Shares with
respect to which the Vested Option is being exercised. The exercise of the
Vested Option shall be deemed effective upon receipt of such notice by the
Corporate Secretary and payment to the Company. The purchase of such Stock shall
take place at the principal offices of the Company upon delivery of such notice,
at which time the purchase price of the Stock shall be paid in full by any of
the methods or any combination of the methods set forth in (ii) below.

  (ii)   The Option Exercise Price shall be paid by any of the following
methods:

  A.   Cash or Certified bank check;     B.   By delivery to the Company of
certificates representing the number of Shares then owned by the Holder, the
Fair Market Value of which equals the purchase price of the Stock purchased
pursuant to the Vested Option, properly endorsed for transfer to the Company;
provided, however, that Shares used for this purpose must have been held by the
Holder for such minimum period of time as may be established from time to time
by the Committee; and provided further that the Fair Market Value of any Shares
delivered in payment of the purchase price upon exercise of the Options shall be
the Fair Market Value as of the exercise date, which shall be the date of
delivery of the certificates for the Stock used as payment of the Option
Exercise Price.         In lieu of actually surrendering to the Company the
stock certificates representing the number of Shares then owned by the Holder,
the Committee may, in its discretion permit the Holder to submit to the Company
a statement affirming ownership by the Holder of such number of Shares and
request that such Shares, although not actually surrendered, be deemed to have
been surrendered by the Holder as payment of the exercise price.     C.   For
any Holder other than an Executive Officer or except as otherwise prohibited by
the Committee, by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board.     D.   Any combination
of the consideration provided in the foregoing subsections (A), (B) and (C).

  (iii)   The Company shall not guaranty a third-party loan obtained by a Holder
to pay part or the entire Option Exercise Price of the Shares.

10



--------------------------------------------------------------------------------



 



  (g)   Date of Grant. Unless otherwise specifically specified in the Option
Award Agreement, an option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.     (h)   Withholding.

  (A)   Nonqualified Stock Options. Each Option Award Agreement covering
Nonqualified Stock Options shall provide that, upon exercise of the Option, the
Option Holder shall make appropriate arrangements with the Company to provide
for the minimum amount of additional withholding required by applicable federal
and state income tax and payroll laws, including payment of such taxes through
delivery of Stock or by withholding Stock to be issued under the Option, as
provided in Section 15.

  (B)   Incentive Stock Options. In the event that an Option Holder makes a
disposition (as defined in Section 424(c) of the Code) of any Stock acquired
pursuant to the exercise of an Incentive Stock Option prior to the later of (i)
the expiration of two years from the date on which the Incentive Stock Option
was granted or (ii) the expiration of one year from the date on which the Option
was exercised, the Participant shall send written notice to the Company at its
principal office (Attention: Corporate Secretary) of the date of such
disposition, the number of shares disposed of, the amount of proceeds received
from such disposition, and any other information relating to such disposition as
the Company may reasonably request. The Option Holder shall, in the event of
such a disposition, make appropriate arrangements with the Company to provide
for the amount of additional withholding, if any, required by applicable Federal
and state income tax laws.

  (i)   Adjustment of Options. Subject to the limitations set forth below and
those contained in Sections 6 and 14, the Committee may make any adjustment in
the Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option. The Committee may not, however, adversely
affect the rights of any Option Holder to previously granted Options without the
consent of such Option Holder. If such action is affected by the amendment, the
effective date of such amendment shall be the date of the original grant. Any
adjustment, modification, extension or renewal of an Option shall be effected
such that the Option is either exempt from, or is compliant with, Code section
409A.

6.3   Stockholder Privileges. No Holder shall have any rights as a stockholder
with respect to any Shares covered by an Option until the Holder becomes the
holder of record of such Stock, and no adjustments shall be made for dividends
or other distributions or other rights as to which there is a record date
preceding the date such Holder becomes the holder of record of such Stock,
except as provided in Section 4.

SECTION 7
STOCK APPRECIATION RIGHTS

7.1   Grant of SARs. Subject to the terms and conditions of this Plan, a SAR may
be granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion. The Committee may grant
Freestanding SARs or Tandem SARs, or any combination thereof.

  (a)   Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, subject to the
limitations imposed in this Plan and by applicable law.

  (b)   Exercise Price and Other Terms. All SARs shall be granted with an
exercise price no less than the Fair Market Value of the underlying Shares on
the SARs’ Date of Grant. The Committee, subject

11



--------------------------------------------------------------------------------



 



      to the provisions of this Plan, shall have complete discretion to
determine the terms and conditions of SARs granted under this Plan. The exercise
price per Share of Tandem SARs shall equal the exercise price per Share of the
related Option. In no event shall a SAR granted to a Section 16 Person become
exercisable until at least six (6) months after the Date of Grant or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3.

7.2   SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by
a written SAR Award Agreement which shall be entered into by the Company and the
Participant to whom the SAR is granted (the “SAR Holder”), and which shall
specify the exercise price per share, the terms of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee in its sole
discretion shall determine.

7.3   Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price per Share of the underlying
Incentive Stock Option and the Fair Market Value per Share of the Shares subject
to the underlying Incentive Stock Option at the time the Tandem SAR is
exercised; and (c) the Tandem SAR shall be exercisable only when the Fair Market
Value per Share of the Shares subject to the Incentive Stock Option exceeds the
per share Option Price per Share of the Incentive Stock Option.

7.4   Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee in its sole discretion shall
determine; provided, however, that no Freestanding SAR granted to a Section 16
Person shall be exercisable until at least six (6) months after the Date of
Grant or such shorter period as may be permissible while maintaining compliance
with Rule 16b-3.

7.5   Expiration of SARs. A SAR granted under this Plan shall expire on the date
set forth in the SAR Award Agreement, which date shall be determined by the
Committee in its sole discretion. Unless otherwise specifically provided for in
the SAR Award Agreement, a Freestanding SAR granted under this Plan shall
terminate according to the same rules under which a Nonqualified Stock Option
would terminate in the event of a SAR Holder’s termination of employment, death
or Disability as provided for in the SAR Award Agreement. Unless otherwise
specifically provided for in the SAR Award agreement, a Tandem SAR granted under
this Plan shall be exercisable at such time or times and only to the extent that
the related Option is exercisable. The Tandem SAR shall terminate and no longer
be exercisable upon the termination or exercise of the related Options, except
that Tandem SARs granted with respect to less than the full number of shares
covered by a related Option shall not be reduced until the exercise or
termination of the related Option exceeds the number of Shares not covered by
the SARs.

7.6   Payment of SAR Amount. Upon exercise of a SAR, a Holder shall be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the positive difference between the Fair Market Value of a Share on the date
of exercise over the exercise price per Share by (ii) the number of Shares with
respect to which the SAR is exercised. The payment upon a SAR exercise may be in
whole Shares of equivalent value, cash, or a combination of whole Shares and
cash. Fractional Shares shall be rounded down to the nearest whole Share.

SECTION 8
AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1   Restricted Stock Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Service Provider in such amounts as the Committee
shall determine.

12



--------------------------------------------------------------------------------



 



8.2   Restricted Stock Unit Awards Granted by Committee. Coincident with or
following designation for participation in the Plan and subject to the terms and
provisions of the Plan, The Committee may grant a Service Provider Restricted
Stock Units, in connection with or separate from a grant of Restricted Stock.
Upon the vesting of Restricted Stock Units, the Holder shall be entitled to
receive the full value of the Restricted Stock Units payable in either Shares or
cash.

8.3   Restrictions. A Holder’s right to retain Shares of Restricted Stock or be
paid with respect to Restricted Stock Units shall be subject to such
restrictions, including but not limited to, him or her continuing to perform as
a Service Provider for a restriction period specified by the Committee, or the
attainment of specified performance goals and objectives, as may be established
by the Committee with respect to such Award. The Committee may in its sole
discretion require different periods of service or different performance goals
and objectives with respect to (i) different Holders, (ii) different Restricted
Stock or Restricted Stock Unit Awards, or (iii) separate, designated portions of
the Shares constituting a Restricted Stock Award. Any grant of Restricted Stock
or Restricted Stock Units shall contain terms such that the Award is either
exempt from Code section 409A or complies with such section.

8.4   Privileges of a Stockholder, Transferability. Unless otherwise provided in
the Award Agreement, a Participant shall have all voting, dividend, liquidation
and other rights with respect to Shares of Restricted Stock, provided however
that any dividends paid on Shares of Restricted Stock prior to such Shares
becoming vested shall be held in escrow by the Company and subject to the same
restrictions on transferability and forfeitability as the underlying Shares of
Restricted Stock. Any voting, dividend, liquidation or other rights shall accrue
to the benefit of a Holder only with respect to Shares of Restricted Stock held
by, or for the benefit of, the Holder on the record date of any such dividend or
voting date. A Participant’s right to sell, encumber or otherwise transfer such
Restricted Stock shall, in addition to the restrictions otherwise provided for
in the Award Agreement, be subject to the limitations of Section 11.2 hereof.
The Committee may determine that a Holder of Restricted Stock Units is entitled
to receive dividend equivalent payments on such units. If the Committee
determines that Restricted Stock Units shall receive dividend equivalent
payments, such feature will be specified in the applicable Award Agreement.
Restricted Stock Units shall not have any voting rights.

8.5   Enforcement of Restrictions. The Committee may in its sole discretion
require one or more of the following methods of enforcing the restrictions
referred to in Section 8.2 and 8.3:

  (a)   placing a legend on the stock certificates, or the Restricted Stock Unit
Award Agreement, as applicable, referring to restrictions;     (b)   requiring
the Holder to keep the stock certificates, duly endorsed, in the custody of the
Company while the restrictions remain in effect;     (c)   requiring that the
stock certificates, duly endorsed, be held in the custody of a third party
nominee selected by the Company who will hold such Shares of Restricted Stock on
behalf of the Holder while the restrictions remain in effect; or     (d)  
inserting a provision into the Restricted Stock Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.

8.6   Termination of Service, Death, Disability, etc. In the event of the death
or Disability of a Participant, all service period and other restrictions
applicable to Restricted Stock Awards then held by him or her shall lapse, and
such Awards shall become fully nonforfeitable. Subject to Section 10, in the
event a Participant ceases to be a Service Provider for any other reason, any
Restricted Stock Awards as to which the service period or other vesting
conditions for have not been satisfied shall be forfeited.

13



--------------------------------------------------------------------------------



 



SECTION 9
PERFORMANCE SHARES AND PERFORMANCE UNITS

9.1   Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.

9.2   Amount of Award. The Committee shall establish a maximum amount of a
Holder’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.

9.3   Communication of Award. Written notice of the maximum amount of a Holder’s
Award and the Performance Period determined by Committee shall be given to a
Participant as soon as practicable after approval of the Award by the Committee.

9.4   Amount of Award Payable. The Committee shall establish maximum and minimum
performance targets to be achieved during the applicable Performance Period.
Performance targets established by the Committee shall relate to corporate,
group, unit or individual performance and may be established in terms of
(i) specified levels of earnings per share from continuing operations,
(ii) operating income, (iii) revenues, (iv) gross margin, (v) return on
operating assets (whether all assets or designated assets), (vi) return on
equity, (vii) economic value added, (viii) stock price appreciation, (ix) total
stockholder return (measured in terms of stock price appreciation and dividend
growth), (x) net income, (xi) debt reduction, (xii) cost control, or (xiii) such
other measures or standards determined by the Committee. Multiple performance
targets may be used and the components of multiple performance targets may be
given the same or different weighting in determining the amount of an Award
earned, and may relate to absolute performance or relative performance measured
against other groups, units, individual or entities. Achievement of the maximum
performance target shall entitle the Holder to payment (subject to Section 9.6)
at the full or maximum amount specified with respect to the Award: provided,
however, that notwithstanding any other provisions of this Plan, in the case of
an Award of Performance Shares the Committee in its discretion may establish an
upper limit on the amount payable (whether in cash or Stock) as a result of the
achievement of the maximum performance target. The Committee may also establish
that a portion of a full or maximum amount of a Holder’s Award will be paid
(subject to Section 9.6) for performance which exceeds the minimum performance
target but falls below the maximum performance target applicable to such Award.

9.5   Adjustments. At any time prior to payment of a Performance Share or
Performance Unit Award, the Committee may adjust previously established
performance targets or other terms and conditions to reflect events such as
changes in law, regulations, or accounting practice, or mergers acquisitions or
divestitures.

9.6   Payment of Awards. Following the conclusion of each Performance Period,
the Committee shall determine the extent to which performance targets have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Period. The Committee shall determine
what, if any, payment is due with respect to an Award and whether such payment
shall be made in cash, Stock or some combination. Payment shall be made in a
lump sum, as determined by the Committee, commencing as promptly as practicable
following the end of the applicable Performance Period, subject to such terms
and conditions and in such forms as may be prescribed by the Committee. All
Awards shall be paid no later than March 15th of the Plan Year following the
Plan Year in which the Committee determines that a Participant is entitled to
receive the performance award.

9.7   Termination of Employment. If a Participant ceases to be a Service
Provider for any reason other than having been terminated for Cause after the
end of a Performance Period yet before receiving payment as provided for in
Section 9.6, the Holder (or the Holder’s Beneficiaries) shall be entitled to
receive the full amount payable as soon as practicable after such amount has
been determined by the Committee. If a Holder ceases to be a Service Provider
before the end of a Performance Period by reason of his or her death or
Disability, the Performance Period for such Holder for the purpose of
determining the amount of the Award payable shall end at the end of the calendar
quarter immediately preceding the date on which such Holder ceased to be a
Service Provider. The amount of an Award payable to a Holder to whom the
preceding sentence is applicable shall be paid at the end of the Performance
Period and shall be that fraction

14



--------------------------------------------------------------------------------



 



    of the Award computed pursuant to the preceding sentence the numerator of
which is the number of calendar quarters during the Performance Period during
all of which said Holder was a Service Provider and the denominator of which is
the number of full calendar quarters in the Performance Period. In the event a
Holder is terminated as a Service Provider for Cause, either before the end of
the Performance Period or after the end of the Performance Period but prior to
the amount of the Award having been paid, the Holder’s participation in the Plan
shall cease, all outstanding Awards of Performance Shares or Performance Units
to such Participant and any right to receive the payment for any Awards (whether
or not any Performance Period has been completed) shall be canceled.

SECTION 10
REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
Except as otherwise provided in an Award Agreement or other agreement approved
by the Committee to which any Participant is a party, in the event that the
Company undergoes a Change in Control, each Option, share of Restricted Stock
and/or other Award shall without regard to any vesting schedule, restriction or
performance target, automatically become fully exercisable, fully vested or
fully payable, as the case may be, as of the date of such Change in Control. In
addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock), separation, reorganization or liquidation in which the
Company is a party and in which a Change in Control does not occur, the
Committee, or the board of directors of any corporation assuming the obligations
of the Company, shall have the full power and discretion to prescribe and amend
the terms and conditions for the exercise, or modification, of any outstanding
Awards granted hereunder. The Committee may remove restrictions on Restricted
Stock and Restricted Stock Units and may modify the performance requirements for
any other Awards. The Committee may provide that Options or other Awards granted
hereunder must be exercised in connection with the closing of such transactions,
and that if not so exercised such Awards will expire. Any such determinations by
the Committee may be made generally with respect to all Participants, or may be
made on a case-by-case basis with respect to particular Participants.
Notwithstanding the foregoing, any transaction undertaken for the purpose of
reincorporating the Company under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of the Company’s
capital stock, such transaction shall not constitute a merger, consolidation,
major acquisition of property for stock, separation, reorganization,
liquidation, or Change in Control.
SECTION 11
RIGHTS OF EMPLOYEES; PARTICIPANTS

11.1   Employment. Nothing contained in the Plan or in any Award granted under
the Plan shall confer upon any Participant any right with respect to the
continuation of his or her services as a Service Provider or interfere in any
way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an Award. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of Participant’s services as a Service Provider shall
be determined by the Committee at the time.

11.2   Nontransferability. Except as provided in Section 11.3, no right or
interest of any Holder in an Award granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, either
voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy. In the event of a Participant’s
death, a Holder’s rights and interests in all Awards shall, to the extent not
otherwise prohibited hereunder, be transferable by testamentary will or the laws
of descent and distribution, and payment of any amounts due under the Plan shall
be made to, and exercise of any Options or SARs may be made by, the Holder’s
legal representatives, heirs or legatees. If, in the opinion of the Committee, a
person entitled to payments or to exercise rights with respect to the Plan is
disabled from caring for his or her affairs because of a mental condition,
physical condition or age, payment due such person may be made to, and such
rights shall be exercised by, such person’s guardian, conservator, or other
legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status. “Transfers” shall not be deemed to
include transfers to the Company or “cashless exercise” procedures with third
parties who provide financing for the purpose of (or who otherwise facilitate)
the exercise of Awards consistent with applicable laws and the authorization of
the Committee.

15



--------------------------------------------------------------------------------



 



11.3   Permitted Transfers. Pursuant to conditions and procedures established by
the Committee from time to time, the Committee may permit Awards to be
transferred to, exercised by and paid to certain persons or entities related to
a Participant, including but not limited to members of the Participant’s
immediate family, charitable institutions, or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s immediate
family and/or charitable institutions (a “Permitted Transferee”). In the case of
initial Awards, at the request of the Participant, the Committee may permit the
naming of the related person or entity as the Award recipient. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration). Notwithstanding the foregoing, Incentive
Stock Options shall only be transferable to the extent permitted in Section 422
of the Code, or such successor provision thereto, and the treasury regulations
thereunder.

SECTION 12
GENERAL RESTRICTIONS

12.1   Investment Representations. The Company may require any person to whom an
Option or other Award is granted, as a condition of exercising such Option or
receiving Stock under the Award, to give written assurances in substance and
form satisfactory to the Company and its counsel to the effect that such person
is acquiring the Stock subject to the Option or the Award for his own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and applicable state securities
laws. Legends evidencing such restrictions may be placed on the certificates
evidencing the Stock.

12.2   Compliance with Securities Laws.

  (a)   Each Award shall be subject to the requirement that, if at any time
counsel to the Company shall determine that the listing, registration or
qualification of the Shares subject to such Award upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of Shares thereunder, such Award may
not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

  (b)   Each Holder who is a director or an Executive Officer is restricted from
taking any action with respect to any Award if such action would result in a (i)
violation of Section 306 of the Sarbanes-Oxley Act of 2002, and the regulations
promulgated thereunder, whether or not such law and regulations are applicable
to the Company, or (ii) any policies adopted by the Company restricting
transactions in the Stock.

12.3   Stock Restriction Agreement. The Committee may provide that Shares
issuable upon the exercise of an Option shall, under certain conditions, be
subject to restrictions whereby the Company has (i) a right of first refusal
with respect to such shares, (ii) specific rights or limitations with respect to
the Participant’s ability to vote such shares, or (iii) a right or obligation to
repurchase all or a portion of such shares, which restrictions may survive a
Participant’s cessation or termination as a Service Provider.

SECTION 13
OTHER EMPLOYEE BENEFITS
The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute “earnings” with respect to which any other
benefits of such Participant are determined, including without limitation
benefits under (a) any pension, profit sharing, life insurance or salary
continuation plan or other employee benefit plan of the Company or (b) any
agreement between the Company and the Participant, except as such plan or
agreement shall otherwise expressly provide.

16



--------------------------------------------------------------------------------



 



SECTION 14
PLAN AMENDMENT, MODIFICATION AND TERMINATION

14.1   Amendment, Modification, and Termination. The Board may at any time
terminate, and from time to time may amend or modify, the Plan; provided,
however, that no amendment or modification may become effective without approval
of the amendment or modification by the stockholders if stockholder approval is
required to enable the Plan to satisfy any applicable statutory or regulatory
requirements, to comply with the requirements for listing on any exchange where
the Shares are listed, or if the Company, on the advice of counsel, determines
that stockholder approval is otherwise necessary or desirable.

14.2   Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may
make adjustments in the terms and conditions of Awards in recognition of unusual
or nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

14.3   Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary (but subject to Section 2.1(h) and Section 14.2), no
termination, amendment or modification of the Plan shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Holder of such Award.

SECTION 15
WITHHOLDING

15.1   Withholding Requirement. The Company’s obligations to deliver Shares upon
the exercise of an Option, or upon the vesting of any other Award, shall be
subject to the Holder’s satisfaction of all applicable federal, state and local
income and other tax withholding requirements.

15.2   Withholding with Stock. At the time the Committee grants an Award, it
may, in its sole discretion, grant the Holder an election to pay all minimum
required amounts of tax withholding, or any part thereof, by electing to
transfer to the Company, or to have the Company withhold from Shares otherwise
issuable to the Holder, Shares (which have been held by the Participant for more
than six (6) months in the case of a transfer of currently owned shares) having
a value equal to the minimum amount required to be withheld under federal, state
or local law or such lesser amount as may be elected by the Holder. All
elections shall be subject to the approval or disapproval of the Committee. The
value of Shares to be withheld shall be based on the Fair Market Value of the
Stock on the date that the amount of tax to be withheld is to be determined (the
“Tax Date”), as determined by the Committee. Any such elections by Holder to
have Shares withheld for this purpose will be subject to the following
restrictions:

  (a)   All elections must be made prior to the Tax Date;     (b)   All
elections shall be irrevocable; and     (c)   If the Holder is an officer or
director of the Company within the meaning of Section 16 of the 1934 Act
(“Section 16”), the Holder must satisfy the requirements of such Section 16 and
any applicable rules thereunder with respect to the use of Stock to satisfy such
tax withholding obligation.

SECTION 16
SECTION 162(m) PROVISIONS

16.1   Limitations. Notwithstanding any other provision of this Plan, if the
Committee determines at the time any Award is granted to a Participant that such
Participant is, or is likely to be at the time he or she recognizes income for
federal income tax purposes in connection with such Award, a Covered Employee,
then the Committee may provide that this Section 16 is applicable to such Award.

17



--------------------------------------------------------------------------------



 



16.2   Performance Goals. If an Award is subject to this Section 16, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of one or any combination of the following:
(i) specified levels of earnings per share from continuing operations, (ii)
operating income, (iii) revenues, (iv) gross margin, (v) return on operating
assets (whether all assets or designated assets), (vi) return on equity,
(vii) economic value added, (viii) stock price appreciation, (ix) total
stockholder return (measured in terms of stock price appreciation and dividend
growth), (x) net income, (xi) debt reduction, or (xii) cost control, of the
Company for or within which the Participant is primarily employed. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code and the regulations thereunder.

16.3   Adjustments. Notwithstanding any provision of the Plan other than
Section 4.3 or Section 10, with respect to any Award that is subject to
Section 16, the Committee may not adjust upwards the amount payable pursuant to
such Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

16.4   Other Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Section 16 as it may deem necessary
or appropriate to insure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(B) of
the Code or any successor thereto.

SECTION 17
NONEXCLUSIVITY OF THE PLAN

17.1   Neither the adoption of the Plan by the Board nor the submission of the
Plan to stockholders of the Company for approval shall be construed as creating
any limitations on the power or authority of the Board to continue to maintain
or adopt such other or additional incentive or other compensation arrangements
of whatever nature as the Board may deem necessary or desirable or preclude or
limit the continuation of any other plan, practice or arrangement for the
payment of compensation or fringe benefits to employees, or non-employee
directors generally, or to any class or group of employees, or non-employee
directors, which the Company now has lawfully put into effect, including,
without limitation, any retirement, pension, savings and stock purchase plan,
insurance, death and disability benefits and executive short-term incentive
plans.

SECTION 18
REQUIREMENTS OF LAW

18.1   Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Holders shall not be entitled to exercise, or receive benefits under any
Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Holder, if such exercise or delivery would constitute a violation
by the Holder or the Company of any applicable law or regulation.

18.2   Code Section 409A. In the event that any provision of this Plan shall be
determined to contravene Code section 409A, the regulations promulgated
thereunder, regulatory interpretations or announcements with respect to section
409A or applicable judicial decisions construing section 409A, any such
provision shall be void and have no effect. Moreover, this Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan comply with Code section 409A, the regulations promulgated thereunder,
regulatory interpretations or announcements with respect to section 409A and
applicable judicial decisions construing section 409A.

18.3   Rule 16b-3. Transactions under the Plan and to the extent even
applicable, within the scope of Rule 16b-3 are intended to comply with all
applicable conditions of Rule 16b-3. To the extent any provision of the Plan or
any action by the Committee under the Plan fails to so comply, such provision or
action shall, without

18



--------------------------------------------------------------------------------



 



    further action by any person, be deemed to be automatically amended to the
extent necessary to effect compliance with Rule 16b-3; provided, however, that
if such provision or action cannot be amended to effect such compliance, such
provision or action shall be deemed null and void to the extent permitted by law
and deemed advisable by the Committee.

18.4   Governing Law. The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary.

SUBJECT TO THE STOCKHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS LAYNE
CHRISTENSEN COMPANY EQUITY INCENTIVE PLAN IS HEREBY ADOPTED BY THE BOARD OF
DIRECTORS OF LAYNE CHRISTENSEN COMPANY THIS 24th DAY OF April, 2006.
THE PLAN SHALL BECOME EFFECTIVE ONLY IF APPROVED BY THE STOCKHOLDERS OF THE
COMPANY AND THE EFFECTIVE DATE OF THE PLAN SHALL BE SUCH DATE OF STOCKHOLDER
APPROVAL.

              LAYNE CHRISTENSEN COMPANY

    /s/ A. B. Schmitt      


 
       
 
  By:   Andrew B. Schmitt

 


 
  Title:   President, Chief Executive Officer
 





19



--------------------------------------------------------------------------------



 



Amendment to the
Layne Christensen Company
2006 Equity Incentive Plan
     This Amendment , dated May 31, 2006, by Layne Christensen Company (the
“Company”), amends the Layne Christensen Company 2006 Equity Incentive Plan (the
“Plan”).
     A. On April 24, 2006, the Company’s Board of Directors (the “Board”)
approved the Plan, subject to stockholder approval being received prior to
April 23, 2007, in order to encourage employees of the Company and its
affiliates and subsidiaries to acquire a proprietary and vested interest in the
growth and performance of the Company.
     B. The Board desires to amend the Plan to prohibit the “repricing” of any
stock options granted under the Plan without Company stockholder approval.
     C. Pursuant to Section 14.1 of the Plan, the Board may amend the Plan.
Amendment :
     Now, Therefore , the Board hereby amends the Plan by replacing Section
6.2(i) in its entirety with the following Section 6.2(i):

  (i)   Adjustment of Options. Subject to the limitations set forth below and
those contained in Sections 6 and 14, the Committee may make any adjustment in
the Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option; provided, however, the Committee may not,
without stockholder approval (i) amend an Option to reduce its Option Exercise
Price, (ii) cancel an Option and regrant an Option with a lower Option Exercise
Price than the original Option Exercise Price of the cancelled Option, or
(iii) take any other action (whether in the form of an amendment, cancellation
or replacement grant) that has the effect of “repricing” an Option, as defined
under applicable NASDAQ rules or the rules of the established stock exchange or
quotation system on which the Company Stock is then listed or traded. The
Committee also may not adversely affect the rights of any Option Holder to
previously granted Options without the consent of such Option Holder. If such
action is affected by the amendment, the effective date of such amendment shall
be the date of the original grant. Any adjustment, modification, extension or
renewal of an Option shall be effected such that the Option is either exempt
from, or is compliant with, Code section 409A.

     In Witness Whereof , the Company has caused this Amendment to be adopted by
its duly authorized officer as of the date first stated above.

              Layne Christensen Company


 
  By:   /s/ A.B. Schmitt
 
       
 
      Andrew B. Schmitt, President

 